962 So. 2d 364 (2007)
Paul Alan HIRSCH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2984.
District Court of Appeal of Florida, Fifth District.
July 24, 2007.
Robert R. Berry and Gregory W. Eisenmenger, of Eisenmenger, Berry, and Peters, Viera, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See United States v. Dunn, 480 U.S. 294, 107 S. Ct. 1134, 94 L. Ed. 2d 326 (1987); Wilson v. State, 952 So. 2d 564 (Fla. 5th DCA 2007).
PLEUS, LAWSON and EVANDER, JJ., concur.